Title: From Thomas Jefferson to Patrick Gibson, 19 August 1821
From: Jefferson, Thomas
To: Gibson, Patrick


						Dear Sir
						
							Monticello
							Aug. 19.
					Your favor of the 15th came to hand last evening, and I avail myself with pleasure of the opportunity of being useful to you afforded by the request it contains on behalf of your son. with the Secretary of the Navy I have not a personal acquaintance, and therefore can expect no other effect from my intercession, than an increased confidence, on his part, in the grounds on which your son may claim his just attentions. with sincere wishes for your gratification I pray you to accept assurances of my continued  friendship and respect.
						Th: Jefferson